PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_03_EN.txt. 40

OPINION BY M. EUGENE DREYFUS.

[ Translation. ]

However strange be the form in which the Court has felt bound
. to express a purely provisional opinion on the interpretation, as
between Switzerland and France, of Article 435, paragraph 2,
and its annexes, of the Treaty of Versailles, its interpretation is
clear : these provisions have not abrogated the old stipulations
which created the free zones; they had not even for their
object such abrogation, and that in spite of all the facts
pricr to the Treaty of Versailles which the Court declares
to be relevant, but without any influence on its present inter-
pretation under the Special Agreement.

I very much regret my inability to agree with the reasons
in the order which establish that interpretation, in the first
place because they involve an addition to the terms of the
Special Agreement, and secondly because Article 435, paragraph 2,
and annexes, becomes, as between Switzerland and France,
a provision void of meaning, a dead letter. .

In Judgment No. 9 (page 12), the Court had laid down a
very true principle the application of which by all tribunals
is to be recommended, namely, that when the terms of a
special agreement have a clear meaning permitting the judge
to understand exactly the mission with which he has been
entrusted by the Parties, it is by the terms of that Special
Agreement that he should be guided in his decision, and not
by the conclusions which may have been put forward by the
Parties. The Special Agreement which brought the present
suit before the Court is expressed in terms that leave no
room for doubt: as between France and Switzerland, has Art-
icle 435, paragraph 2, of the Treaty of Versailles, with its annexes,
abrogated here and now the provisions establishing the free
zones? or, if it has not immediately abrogated, has it for
its object their abrogation? These last words in themselves
imply no idea of obligation or compulsion; they contemplate
simply a future abrogation such as France and Switzerland
might decide on in time to come. When the framers of the
Treaty of Versailles provided in Article 435, paragraph 2, that
OPINION BY M. DREYFUS 41

the stipulations concerning the free zones were no longer con-
sistent with. present conditions and that a status established
by agreement between the two countries should be substituted
therefor in these territories, had they for their - object
the abrogation of these stipulations, i.e. to bring about their
abrogation in the future by the Parties concerned ?, That is
the only and quite limited question put by the Special Agree-
ment ; its purpose is not in any way to secure a decision
whether possibly abrogation might be realized by agreement
between the two countries, nor yet whether Switzerland would
possibly be bound to consent thereto; neither the words
“by agreement” nor the word ‘‘necessarily” are found in the
Special Agreement, and the very simple literal and grammatical
interpretation which I adopt seems in every respect preferable
to that which the Court has admitted, and which the Swiss
Government had set forth in its conclusions with a prolixity
which shows that the meaning if the Special Agreement (never-
theless perfectly clear) has been thereby strangely transformed.

The question which in my opinion should predominate in the
whole discussion was whether Switzerland had a right to the
maintenance of the free zones, and what was.the nature of
that right as regards each zone; this. question was, however,
only examined as a secondary consideration by the Court.
It is beyond dispute that Switzerland was not a Party to the
Treaty of Versailles, and that if it be admitted that she had
in the past a contractual right, that diplomatic instrument
could not deprive her of such right without her consent. As
regards the Sardinian zone, Switzerland certainly draws her
right from Article 3 of the Treaty of Turin of March 16th,
1816, signed by her with Sardinia, whose obligations must now
be assumed by France; Switzerland must therefore, in prin-
ciple, continue to enjoy that right in spite of Article 435, para-
graph 2, of the Treaty of Versailles, but subject to any pos-
sible application of the clause rebus sic stantibus. The order of
Court has justly recognized the relevance in the matter of
such facts prior to the Treaty of Versailles as the establish-
ment of the Federal customs in 1849, and it may therefore.
. be regretted that the Court has not at the present moment
expressly had before it the question whether these new facts
are such that the change in conditions unilaterally proclaimed
OPINION BY M. DREYFUS 42

by Article 435, paragraph 2, of the Treaty of Versailles, must
necessarily involve, as between France and Switzerland, the
nullity of the provisions which more than a century ago set
up the Sardinian and Saint-Gingolph zones. But this point
is wholly reserved, and I merely note that at the moment
it is admitted even in the Court’s opinion that the facts put
forward by France are in this respect relevant.

As regards the zone of the District of Gex, Switzerland cannot
rely on any right under a treaty. The fact “that the French
Government has consented to withdraw its customs line from
the frontiers of Switzerland in the direction of the Jura” is
mentioned for the first time, but purely incidentally, in the
Protocol of November 3rd, 1815, signed by: the plenipotentia-
ries of Austria, Great Britain, Prussia and Russia and annexed
to the Declaration signed at Paris on November 2oth, 1815.
Article 3 of the Treaties of Paris signed on November 2oth,
1815, by France with Austria, Great Britain, Prussia and
Russia, afterwards determined the exact limits within which
the customs line should be withdrawn... This forms the
birth . certificate of the Gex zone; it runs as follows: “The
French customs line shall be placed west of the Jura in such
a way that the whole of the District of Gex shall lie outside
this line.” ,

It is important to note that neither in the Protocol of
November 3rd, nor, above all, in Article 3 of the Treaties
of November 2oth, Ir815, is Switzerland mentioned; although
she did adhere by a formal act to the Declaration of Vienna
of March 2oth, 1815, by which the Powers signatory of the
Treaty of Paris recognized and guaranteed her perpetual
‘neutrality, Switzerland adhered neither to the Protocol of
November 3rd nor the Declaration of November zoth, 1815,
to which the Protocol was annexed. These instruments are
quite distinct from the Declaration of March 2oth, 1815,
which had a quite different purpose, and accession to the lat-
ter cannot involve accession to the former. Nor did Switzer-
land sign the Treaties of November zoth, 1815, which fixed
the limit of withdrawal of the customs, nor did she adhere
or accede to their provisions: it was Pictet-de Rochemont,
her envoy, who obtained for her the privilege of a with-
drawal of the customs line by France, but Switzerland
OPINION BY M. DREYFUS 43

took part neither in the Protocol of November 3rd, 1855,
which lays down the principle, nor in the treaties which carry
it out: she therefore acquired from France no contractual
right. The advantage of a free zone was granted to her by
Austria, Great Britain, Russia, Prussia and later Portugal
(identical treaty with France dated August 28th, 1817) by a
stipulation in her favour; now these same Powers in Article 435,
paragraph 2, of the Treaty of Versailles declare that the
stipulations of the treaties of 1815 and cf the other sup-
plementary acts concerning the free zone of the District of Gex
are no longer consistent with present conditions and that a
régime to be established by agreement between France and
Switzerland shall be put in their place. They therefore undid
in 1919 what they had done in 1815, and they consequently
authorized France to re-establish her customs line at her
political frontier. |

Switzerland disputes this and, in the absence of a direct
contractual right such as she has never claimed in regard to
the Gex zone, she claims that the Powers signatory to. the
Treaties of Paris at least made a stipulation on her behalf
and thus gave her a veritable right which they cannot deprive
her of without her consent.

The theory of the stipulation in favorem te:ti1, which the
Court declared to be effective in the present case, without,
however, expressing an opinion as to its admissibility in inter-
national public law, is well known in private law; but its
forms vary infinitely in different municipal legislations, and
whereas for instance Article 112 of the Swiss Federal Code on
Contracts proclaims the entire validity of stipulations on behalf
of a third Party, Article 1121 of the French Civil Code only
admits these in two cases: when they form a condition of a
stipulation made on one’s own behalf or of a gift made to
another. .

In view of this diversity in the nature and legal effects ot
the stipulation 7m favorem tertii in municipal law, there can
be no question of transferring it as such into international
public law, nor in particular of giving it such an unlimited
field of application as in the present case. It therefore seems
certain that it cannot be laid down as a general rule that a
State which stipulates on behalf of another State, guarantees

| 6
OPINION BY M. DREYFUS 44

the latter, not being a Party to the treaty in which the
stipulation appears, an individual and irrevocable right, the
execution of which it might personally demand, even if the
State stipulating declared that it freed the debtor State from
the obligation imposed upon it in favour of the third State.
Such is the predominant view of authorities at the present
date, and it is summed up as follows by Professor Anzilotti,
President. of the Permanent Court of International Justice,
in his Course of International Law, French edition, 1920,
vol. I, page 424:
_ “Whereas the law of a State may lay down that where
a stipulation has been made in favorem tertu, that third
Party immediately acquires the right to demand its ful-
filment or acquires that right by a simple act of its own
will, the very structure of the international legal system
shows that in the absence of a special rule in derogation of
general principles, a right of the third State to demand the
execution of stipulations favourable to it can only arise in
virtue of an agreement between the contracting Parties on
the one side and the third State on the other.”
_ Thus, the stipulation im favorem tertit is contrary to the
usual structure of the international legal system. How then
can it be given legal effect ? | .
The same ideas have prevailed in international practice ;
it is enough for me to quote Article 380 of the Treaty of
Versailles, which certainly did not intend to confer any
irrevocable right on the States for which it opened access to
the Kiel canal. It is admitted that as regards the withdrawal
of the French customs line, Switzerland signed no agreement
either with the Allied Powers or with France in 1815 ; whereas
the Declaration of November 2oth, 1815, in its last paragraph,
invited all the Powers of Europe to accede to its provisions,
and in fact numerous States did so accede, Switzerland
alone neither adhered nor acceded in any form whatever to
it, without doubt because she considered that she could not
draw any right from that treaty. She merely profited: by it
and cannot now, a century later, claim that these diplomatic
instruments in which her name is not even mentioned conferred
upon her any right. The Treaty of November zoth, 1815,
imposed on France a duty to do something: to place her
customs line west of the Jura in such a way that the. whole
OPINION BY M. DREYFUS 45

District of Gex lies outside that line. From that obligation to
do something, which was carried out by the French State, there
may have resulted for Switzerland certain advantages; but
the only obligation entered into by France in 1815 was towards
the Allied Powers. From the moment that those Powers,
in 1919, having again met together, declared that they freed
France from her obligation, the latter cannot exist in eter-
num merely because some advantages accrued to Switzer-
land, a third State, from its execution. Still less can this
be the case when, in freeing France from her obligation,
the Allied Powers took account of the special interests of
Switzerland or rather of Geneva, since they recommended
the two countries to give to the zones territories a special
status, which France, moreover, has declared herself ready to
grant.

In these circumstances and as regards the Gex zone,
Article 435, paragraph 2, of the Treaty of Versailles certainly
put an end to the former situation, which was based on no
right in favour of Switzerland. Nor must it be said that, in
the terms in which it is expressed, this clause was devoid of
all abrogatory effect. When the French Government in 1919,
without in any way being obliged to do so, spontaneously
communicated to M. Gustave Ador the draft which became
paragraph 2 of Article 435 of the Treaty of Versailles, the
Federal Council itself replied, in its note of May 5th, 1910,
that it made express reservations precisely because it did not
wish that “its acceptance of the above wording should lead
to the conclusion that it would agree to the suppression of
a system intended to give neighbouring territory the benefit
of a special régime which is appropriate to the geographical
and economic situation, and which has been well tested”.
From this declaration by the Federal Government it follows
that the intention of the provision which has textually become
Article 435, paragraph 2, certainly had for effect the suppression,
here and now, of the free zones. It may be submitted that this
interpretation was supported by oral conversations at the
moment, and it seems really impossible ten years afterwards
to. maintain that this clause had no abrogatory significance,
even if this contention were based on the different wording
of the two paragraphs of Article 435. It must not be
OPINION BY M. DREYFUS 46

forgotten that if the first paragraph expressly abrogates the _pro-
visions relating to the neutral zone, this is solely because it
merely constitutes a recognition of an agreement already
arrived at; the word ‘‘also” in paragraph 2 further shows
that the declaration of changed conditions should have the
same meaning in the two paragraphs and should equally
involve the abrogation of the provisions distinctly referred to
therein.

It is for these reasons that I am led to conclude that,
as between France and Switzerland, Article 435, paragraph 2, and
its annexes, have abrogated the provisions of the Protocol of the
Conferences of Paris of November 3rd, 1815, and of the Treaties
of Paris of November 2oth, 1815, which created the Gex
zone. As regards the zones of Upper Savoy and Saint-Gingolph,
subject to a subsequent decision by the Court to the effect
that the facts declared relevant by it in the affair permit the
application here of the rule vebus sic stantibus, I consider
that the same clause had for its object their abrogation.
If it had not at least had this object, the clause would mean
nothing, for it is not sufficient to say that, in signing it, the
Allied Powers, who had formerly imposed on France the humil-
lation of placing her customs line within her political fron-
tier, could solely have wished to declare that henceforth
they ceased to interest themselves in the matter and that
they now authorized France and Switzerland to settle it as
they thought fit. Sardinia before 1860 and France afterwards
had no need of a declaration of disinterestedness by the
Powers signatories to the treaties of 1815 to modify the régime
of the free zones in concluding’ with Switzerland the Conven-
tions of June 8th, 1856, June 30th, 1864, June 14th, 1881, and
October zoth, 1906. When the signatory Powers, in Article 435,
paragraph 2, framed what is claimed to be a declaration of
mere disinterestedness in regard to the question of the free
zones as between France and Switzerland, they did not
intend to make a _ platonic and theoretical declaration;
this declaration had, in their intention, an object and must
produce a practical effect. When these Powers solemnly
declared that the stipulations concerning these free zones
were no longer consistent with present conditions, they did
not merely wish to declare—what was obvious and had
OPINION BY M. DREYFUS » 47

already been done in the past—that Switzerland and France
might henceforth settle the status of these territories as they
thought fit; in so far as their declaration inscribed in para-
graph 2 of Article 435 did not #pso jure abrogate the free
zones because it ran counter to a right which might be put
forward as against France, it at least meant that abrogation
in the future appeared necessary and that it was extremely
desirable that the two countries should, if possible, succeed
in bringing it about.

(Signed) EUGÈNE DREYFUS.
